              Case 1:21-cv-01159 Document 2-6 Filed 02/09/21 Page 1 of 4




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------------------X   Case No.

 People of the State of New York, by LETITIA JAMES,
 Attorney General of the State of New York,

                                                      Plaintiff,                 PROPOSED ORDER
 -against-

 BEVELYN BEATTY and EDMEE CHAVANNES

                                                      Defendants.

 ----------------------------------------------------------------------------X


        Plaintiff, the People of the State of New York, by Letitia James, Attorney General of the

State of New York, has moved for a preliminary injunction. Plaintiff asserts that such injunction

is necessary to enjoin the Defendants, Bevelyn Beatty and Edmee Chavannes, from engaging in

obstructive, threatening, harassing, and violent activity at Planned Parenthood of Greater New

York’s Manhattan Health Center (the “Center”), located at 26 Bleecker Street, New York, New

York in the Southern District of New York.

        The Court finds that Plaintiff has shown good cause for a preliminary injunction.

Defendants’ conduct presents grave risks of irreparable harm to the legal rights and health and

safety of the People of New York seeking reproductive healthcare at the Center, and the staff

providing such services. Defendants’ conduct routinely violates the Freedom of Access to Clinic

Entrances Act (“FACE”), 18 U.S.C. § 248(a)(l), the New York State Clinic Access Act (“NY

Clinic Access Act”), N.Y. Civ. Rights Law § 79-m, and the New York City Access to

Reproductive Health Care Facilities Act (“NYC Clinic Access Act”), NYC Admin. Code § 10-

1003. Plaintiff is subject to suffering irreparable loss and injury, including but not limited to

harassment, embarrassment, physical and emotional distress, and mental anguish. The Court
            Case 1:21-cv-01159 Document 2-6 Filed 02/09/21 Page 2 of 4




recognizes Defendants’ right to protest, but Plaintiff’s interest in access to reproductive

healthcare outweighs Defendants’ interest.

       Accordingly, IT IS HEREBY ORDERED AND DECREED THAT:

Defendants, their agents and representatives, and all other persons, known or unknown, acting on
their behalf or in concert with them, and receiving actual or constructive notice of this Order, are:

1. Preliminarily enjoined and restrained from:
(A) blocking, impeding or obstructing any person who is or has been obtaining or providing
reproductive health services, in that person's ingress to or egress from the Planned Parenthood of
New York City Manhattan Health Center, located at 26 Bleecker Street, New York, New York
(“Center”) in the Southern District of New York;
(B) physically abusing, grabbing, touching, pushing, shoving, following or harassing persons
approaching, entering or leaving, working at or using the services of the Center;
(C) yelling or shouting into the Center or banging on its windows;
(D) failing to wear a mask or other face covering over their nose and mouth to the extent
required under Executive Order 202.17 or other applicable order while protesting outside the
Center; and
(E) threatening bodily harm to any person approaching, entering or leaving, working at or using
the services of the Center.

2. Further preliminarily enjoined and restrained from being present in or on any portion of the
sidewalk or curb on the east side of Mott Street within a buffer zone that extends thirty feet, two
inches to the north and eighteen feet to the south of the entrance to the Center, and otherwise as
such buffer zone is demarcated on the diagram attached hereto and made a part hereof as Exhibit
1. Defendants will be permitted to pass through the buffer zone for the sole purpose of entering
and exiting an area measuring three feet wide by twenty-two feet, eleven inches long (the
“Demonstration Corridor”), as indicated on Exhibit 1, but will not be allowed to engage in any
advocacy, “counseling,” protest, or demonstration while in the buffer zone.

3. Further preliminarily enjoined and restrained from inducing, directing, aiding or abetting in
any manner, others to take any of the actions described in paragraphs 1 or 2, above.

IT IS FURTHER ORDERED that this Order may be enforced by a motion for criminal and/or
civil contempt.

IT IS FURTHER ORDERED that each person found in violation of this Order, in addition to any
criminal contempt penalties assessed, shall be jointly and severally liable for actual damages
incurred by plaintiffs or any facility at which a violation occurs or by any person who is injured
by such a violation, and shall be jointly and severally liable for all attorneys' fees and related
costs incurred by plaintiffs in relation to the enforcement of this Order.
            Case 1:21-cv-01159 Document 2-6 Filed 02/09/21 Page 3 of 4




IT IS FURTHER ORDERED that, except as set forth herein, nothing in this Order shall be
construed to limit defendants and those acting in concert with them from exercising their
legitimate rights under the First Amendment of the United States Constitution.

IT IS FURTHER ORDERED that nothing in this Order shall be construed to supersede or
diminish the obligation of federal, state, and local law enforcement authorities to fulfill their
duties and responsibilities in enforcing federal and state laws and local ordinances; and

IT IS FURTHER ORDERED that nothing in this Order shall be construed to limit or interfere
with the ability of federal, state, and local law enforcement authorities to take, if necessary,
additional measures under the law, above and beyond the restrictions contained in this Order, to
maintain order and keep the peace.

IT IS FURTHER ORDERED that this Order shall remain in full force and effect until modified
by further Order, or until final resolution by this Court of the claims for permanent injunctive
relief in the above-captioned matter.


DATED:



                                       ________________________________________
                                               United States District Judge
Case 1:21-cv-01159 Document 2-6 Filed 02/09/21 Page 4 of 4




                        EXHIBIT 1
